UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6226



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEJUAN SOTO,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (CR-96-15, CA-99-2167-0-17)


Submitted:     May 16, 2000                  Decided:   May 25, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


DeJuan Soto, Appellant Pro Se.    Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     DeJuan Soto seeks to appeal the district court’s order grant-

ing the Government’s motion to dismiss his motion filed under 28

U.S.C.A. § 2255 (West Supp. 1999).   We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court.   See United States v.

Soto, Nos. CR-96-15; CA-99-2167-0-17 (D.S.C. Jan. 27, 2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                2